DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim 12 recitation of “an image of a physical information layer” is unclear.  Exactly what is sought?  Is this supposed to be an image disposed on a physical information layer, or alternatively, a portrait/drawing of the physical information layer?  Please review/revise/clarify.
Claim 12 recites the limitation "each adjacent sensor measurement pads".  There is insufficient antecedent basis for this limitation in the claim.
Claims 14-16 are rejected as depending from rejected independent claim 12.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2230794 A2 to Stutzmann et al. (“Stutzmann”).
	Regarding claim 12, Stutzmann anticipates a method (pg. 3, line 1) of determining (i.e. “reading out”, as discussed at pg. 11, lines 10-11) an image (e.g. arrangement of non-linear particles 8, as shown in fig. 1) of a physical information layer ("PIL") (e.g. solid body transparent matrix 7, as shown in fig. 1) on (i.e. “using” or “via”, as described at pg. 5, lines 54-55) a physical unclonable object ("PUF") (e.g. optical device 2, as shown in fig. 1 and discussed at pg. 11, lines 5-12; note that this can be in the form of a card that is read by the ATM with a PUF/SHIC System discussed at pg. 5, lines 54-55) comprising: i) supplying an alternating current ("AC") signal (pg. 41, lines 29-31) to one or more sensor conducting pads (e.g. input terminals 3); ii) measuring (i.e. “determining”, as discussed at pg. 29, lines 7-8) a voltage (pg. 29, lines 7-8) in a region adjacent to a source (e.g. areas near light sources 4); iii) coupling a portion (fig. 1) of an energy (e.g. light, as discussed at pg. 11, line 8) from a sensor source pad (e.g. light sources 4, as shown in fig. 1) to the PIL (7) of a PUF object (2); iv) allowing the signal to travel through a continuous conduction path (e.g. across solid body transparent matrix 7, as shown in fig. 1) of the PIL (7) to each adjacent sensor measurement pads (e.g. detectors 6); and v) programmatically looping the signal through source and measurement locations (e.g. locations of light sources 4 and detectors 6, respectively) of the PIL (7) to determine (i.e. “read out”, as discussed at pg. 11, lines 10-11) the image (aforementioned arrangement of non-linear particles 8, as shown in fig. 1).
	Regarding claim 14, Stutzmann anticipates the method of claim 12, wherein the AC signal (pg. 41, lines 29-31) is square, impulsive, or triangular (pg. 29, line 21).
	Regarding claim 15, Stutzmann anticipates the method of claim 12, wherein when a stimulus (e.g. signals, as discussed at pg. 57, lines 48-49) is applied (e.g. via input terminals 3) at (fig. 1) one pad 
	Regarding claim 16, Stutzmann anticipates the method of claim 15, wherein the received sinusoidal wave (pg. 5, lines 8-10) is filtered to reduce interference (per pg. 32, lines 20-21, a filter device may be utilized as desired).
Response to Arguments
In response to Applicant’s claim amendments to the claims (materially altering the nature/scope of the invention), a further prior art search was executed, yielding the Stutzmann reference discussed supra.  Accordingly, Applicant is encouraged to see the treatment of claims set forth supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637